DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-30 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 


Claims 1-3, 5-9, 11-12, 29 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US# 2013/0039345 hereinafter referred to as Kim) in view of Xu et al. (US# 2020/0313747 hereinafter referred to as Xu).

	RE Claim 1, Kim discloses a method of wireless communication performed by a user equipment (UE) (See Kim FIG 1 – terminal), comprising: 
	receiving a first transmission on a first beam of a set of beams in a first time period of a first transmission duration (See Kim FIG 4; [0060]-[0068] – receiving either reference signal (401) or transmission data (405)); 
	identifying a second beam of the set of beams in a second time period of the first transmission duration (See Kim FIG 4; [0060]-[0068] – determining that a beam change should take place and selecting second beam to change to (409) for retransmission (411)); and 
	transmitting an indication of the identified second beam of the set of beams for an uplink transmission and/or a downlink transmission in a second transmission duration (See Kim FIG 4; [0060]-[0068] – sending either preferred beam (401 or 417) or ACK (413) to indicate the identified second beam for future transmissions).
	Kim does not specifically disclose 
	wherein the indication identifies the second beam using at least one of: 

	However, Xu teaches of
	wherein the indication identifies the second beam using at least one of: 
	a control resource set (CORESET) identifier associated with the second beam (See Xu [0330], [0351]-[0352], [0354] – indicating beam change utilizing CORSET ID), or 
	a transmission configuration indication (TCI) state identifier associated with the second beam (See Xu [0348] – indicating beam change utilizing TCI).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the wireless communication system comprising identifying and indicating a second beam, as disclosed in Kim, wherein the indication identifies the second beam using at least one of: 
	a control resource set (CORESET) identifier associated with the second beam, or a transmission configuration indication (TCI) state identifier associated with the second beam, as taught in Xu. One is motivated as such in order to assist in improving data rate (See Xu [0371]).

	RE Claim 2, Kim, modified by Xu, discloses a method, as set forth in claim 1 above, wherein the set of beams are used to receive a set of retransmissions in the second time period based at least in part on indicating that the first transmission failed See Kim FIG 4; [0060]-[0068] – beam change procedure 410 takes place before and to be used for retransmission 411 ([0067]-[0068])).

	RE Claim 3, Kim, modified by Xu, discloses a method, as set forth in claim 1 above, wherein indicating that the first transmission failed includes transmitting a negative acknowledgement (NACK) corresponding to the first transmission or refraining from transmitting an acknowledgement (ACK) or NACK feedback corresponding to the first transmission (See Kim FIG 4; [0060]-[0068] – i.e. sending NACK [0064]).

	RE Claim 5, Kim, modified by Xu, discloses a method, as set forth in claim 1 above, wherein the first time period is an initial transmission window and the second time period is a retransmission window (See Kim FIG 4; [0060]-[0068] – first sending transmission data (405) then transmitting retransmission (411)).

	RE Claim 6, Kim, modified by Xu, discloses a method, as set forth in claim 1 above, wherein the second beam is a same beam as the first beam (See Kim FIG 4; [0060]-[0068] – if beam used for retransmission is the same as first beam (i.e. no change is needed)).

	RE Claim 7, Kim, modified by Xu, discloses a method, as set forth in claim 1 above, wherein the second beam is a different beam than the first beam (See Kim FIG 4; [0060]-[0068] – if there is a beam change (409) and a new beam is selected for retransmission 411).  

	RE Claim 8, Kim, modified by Xu, discloses a method, as set forth in claim 1 above, wherein the indication identifies the second beam using a reference signal identifier associated with the second beam (See Kim FIG 4; [0060]-[0068] – change request indicates beam selection ([0066])).


	RE Claim 9, Kim, modified by Xu, discloses a method, as set forth in claim 8 above, wherein the indication excludes a reference signal received power parameter associated with the second beam (See Kim FIG 4; [0060]-[0068] – change request does not have power parameter).

	RE Claim 11, Kim, modified by Xu, discloses a method, as set forth in claim 1 above, wherein the indication identifies the second beam further using at least one of: 
	a spatial relation information identifier associated with the second beam, or
	a sounding reference signal resource indicator associated with the second beam (See Kim [0061]-[0062] – indicates a reference signal or N selected reference signals associated with selected beam).

	RE Claim 12, Kim, modified by Xu, discloses a method, as set forth in claim 1 above, wherein the indication identifies the second beam using an index that maps to at least one of: 
	a reference signal identifier associated with the second beam (See Kim [0061]-[0062] – indicates an index of second beam or set of N beams), 

	the TCI state identifier associated with the second beam, or 
	a combination thereof.

	RE Claim 29, Kim discloses a user equipment (UE) for wireless communication (See Kim FIG 1 – terminal), comprising:
	A memory (See Kim FIG 1 – terminals have memory);
	and one or more processors operatively coupled to the memory (See Kim FIG 1 – terminals have processors), the memory and the one or more processors configured to:
	receive a first transmission on a first beam of a set of beams in a first time period of a first transmission duration (See Kim FIG 4; [0060]-[0068] – receiving either reference signal (401) or transmission data (405)); 
	identify a second beam of the set of beams in a second time period of the first transmission duration (See Kim FIG 4; [0060]-[0068] – determining that a beam change should take place and selecting second beam to change to (409) for retransmission (411)); and 
	transmit an indication of the identified second beam of the set of beams for an uplink transmission and/or a downlink transmission in a second transmission duration (See Kim FIG 4; [0060]-[0068] – sending either preferred beam (401 or 417) or ACK (413) to indicate the identified second beam for future transmissions).
	Kim does not specifically disclose 
	wherein the indication identifies the second beam using at least one of: 

	However, Xu teaches of
	wherein the indication identifies the second beam using at least one of: 
	a control resource set (CORESET) identifier associated with the second beam (See Xu [0330], [0351]-[0352], [0354] – indicating beam change utilizing CORSET ID), or 
	a transmission configuration indication (TCI) state identifier associated with the second beam (See Xu [0348] – indicating beam change utilizing TCI).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the wireless communication system comprising identifying and indicating a second beam, as disclosed in Kim, wherein the indication identifies the second beam using at least one of: 
	a control resource set (CORESET) identifier associated with the second beam, or a transmission configuration indication (TCI) state identifier associated with the second beam, as taught in Xu. One is motivated as such in order to assist in improving data rate (See Xu [0371]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US# 2013/0039345 hereinafter referred to as Kim) in view of Xu et al. (US# 2020/0313747 hereinafter referred to as Xu) and Lee et al. (US# 2020/0351036 hereinafter referred to as Lee).

	RE Claim 4, Kim, modified by Xu, discloses a method, as set forth in claim 1 above. Kim, modified by Xu, does not specifically disclose wherein the first transmission duration and the second transmission duration are configured according to a periodicity associated with a semi- persistent scheduling configuration or a configured grant configuration.
	However, Lee teaches of wherein the first transmission duration and the second transmission duration are configured according to a periodicity associated with a semi- persistent scheduling configuration or a configured grant configuration (See Lee [0024], [0214] – CG configuration includes periodicity and timer information used for transmission & retransmission intervals).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the beam indication system, as disclosed in Kim, modified by Xu, wherein the first transmission duration and the second transmission duration are configured according to a periodicity associated with a semi- persistent scheduling configuration or a configured grant configuration, as taught in Lee. One is motivated as such in order to more efficiently use network resources (See Lee Background; Summary).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US# 2013/0039345 hereinafter referred to as Kim) in view of Xu et al. (US# 2020/0313747 hereinafter referred to as Xu) and Tsai et al. (US# 2018/0199226 hereinafter referred to as Tsai).

	RE Claim 10, Kim, modified by Xu, discloses a method, as set forth in claim 8 above. Kim, modified by Xu, does not specifically disclose wherein the indication includes a reserved value, in a reference signal received power parameter field, indicating that the second beam is to be used for the uplink transmission and/or the downlink transmission in the second transmission duration.
	However, Tsai teaches of wherein the indication includes a reserved value, in a reference signal received power parameter field, indicating that the second beam is to be used for the uplink transmission and/or the downlink transmission in the second transmission duration (See Tsai [0340]-[0343] – indicating received power for reference signal).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the beam indication system, as disclosed in Kim, modified by Xu, wherein the indication includes a reserved value, in a reference signal received power parameter field, indicating that the second beam is to be used for the uplink transmission and/or the downlink transmission in the second transmission duration, as taught in Tsai. One is motivated as such in order to improve signal to noise ratio in system transmissions (See Tsai Background; Summary; [0041]).

Claim 13-16, 18-22, 24-25, 27-28, 30 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US# 2013/0039345 hereinafter referred to as Kim) in view .

	RE Claim 13, Kim, modified by Xu, discloses a method, as set forth in claim 1 above, wherein the second beam is a downlink beam for the downlink transmission (See Kim FIG 4; [0060]-[0068] – sending either preferred beam (401 or 417) or ACK (413) to indicate the identified second beam for future DL transmissions). 
	Kim, modified by Xu, does not specifically disclose wherein the indication further identifies an uplink beam for the uplink transmission.
	However, Zhang teaches of wherein the indication further identifies an uplink beam for the uplink transmission (See Zhang [0246], [0261], [0266] – UE reports primary and secondary beam selection information for both UL & DL beams).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the beam indication system, as disclosed in Kim, modified by Xu, wherein the indication further identifies an uplink beam for the uplink transmission, as taught in Zhang. One is motivated as such in order to improve communication quality in network transmissions (See Zhang Summary).

	RE Claim 14, Kim discloses a method of wireless communication performed by a user equipment (UE) (See Kim FIG 1 – terminal), comprising: 
	receiving a first transmission on a first beam of a set of beams in a first time period of a first transmission duration (See Kim FIG 4; [0060]-[0068] – receiving either reference signal (401) or transmission data (405)); 
See Kim FIG 4; [0060]-[0068] – determining that a beam change should take place and selecting second beam to change to (409) for retransmission (411)); and 
	transmitting an indication of the identified downlink beam for a downlink transmission in a second transmission duration (See Kim FIG 4; [0060]-[0068] – sending either preferred beam (401 or 417) or ACK (413) to indicate the identified second beam for future transmissions).
	Kim does not specifically disclose 
	Identifying an uplink beam in the second time period and transmitting an indication of the identified uplink beam for an uplink transmission in the second transmission duration; or
	wherein at least one of the uplink beam or the downlink beam is indicated using at least one of:
	a control resource set CORESET identifier, an index that maps to the CORESET identifier, a transmission configuration indication (TCI) state identifier, or an index that maps to the TCI state identifier.
	However, Xu teaches of
	wherein at least one of the uplink beam or the downlink beam is indicated using at least one of: 
	a control resource set (CORESET) identifier (See Xu [0330], [0351]-[0352], [0354] – indicating beam change utilizing CORSET ID),
See Xu [0348] – indicating beam change utilizing TCI), or an index that maps to the TCI state identifier. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the wireless communication system comprising identifying and indicating a second beam, as disclosed in Kim, wherein at least one of the uplink beam or the downlink beam is indicated using at least one of:
	a control resource set CORESET identifier, an index that maps to the CORESET identifier, a transmission configuration indication (TCI) state identifier, or an index that maps to the TCI state identifier, as taught in Xu. One is motivated as such in order to assist in improving data rate (See Xu [0371]).
	Kim, modified by Xu, does not specifically disclose 
	Identifying an uplink beam in the second time period and transmitting an indication of the identified uplink beam for an uplink transmission in the second transmission duration
	However, Zhang teaches of
	Identifying an uplink beam in the second time period and transmitting an indication of the identified uplink beam for an uplink transmission in the second transmission duration (See Zhang [0246], [0261], [0266] – UE reports primary and secondary beam selection information for both UL & DL beams).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the beam indication system, as disclosed in Kim, modified by Xu, comprising identifying an uplink beam in the second See Zhang Summary).

	RE Claim 15, Kim, modified by Xu and Zhang, discloses a method, as set forth in claim 14 above, wherein the set of beams are used to receive a set of retransmissions in the second time period based at least in part on indicating that the first transmission failed (See Kim FIG 4; [0060]-[0068] – beam change procedure 410 takes place before and to be used for retransmission 411 ([0067]-[0068])).

	RE Claim 16, Kim, modified by Xu and Zhang, discloses a method, as set forth in claim 14 above, wherein indicating that the first transmission failed includes transmitting a negative acknowledgement (NACK) corresponding to the first transmission or refraining from transmitting an acknowledgement (ACK) or NACK feedback corresponding to the first transmission (See Kim FIG 4; [0060]-[0068] – i.e. sending NACK [0064]).

	RE Claim 18, Kim, modified by Xu and Zhang, discloses a method, as set forth in claim 14 above, wherein the first time period is an initial transmission window and the second time period is a retransmission window (See Kim FIG 4; [0060]-[0068] – first sending transmission data (405) then transmitting retransmission (411)).

Claim 19, Kim, modified by Xu and Zhang, discloses a method, as set forth in claim 14 above, wherein the second beam is a same beam as the first beam (See Kim FIG 4; [0060]-[0068] – if beam used for retransmission is the same as first beam (i.e. no change is needed)).

	RE Claim 20, Kim, modified by Xu and Zhang, discloses a method, as set forth in claim 14 above, wherein the second beam is a different beam than the first beam (See Kim FIG 4; [0060]-[0068] – if there is a beam change (409) and a new beam is selected for retransmission 411).  

	RE Claim 21, Kim, modified by Xu and Zhang, discloses a method, as set forth in claim 14 above, wherein the indication is transmitted in at least one of uplink control information, a media access control (MAC) control element, or a combination thereof (See Zhang [0256] – MAC CE or uplink control signaling for feedback).

	RE Claim 22, Kim, modified by Xu and Zhang, discloses a method, as set forth in claim 14 above, wherein the indication identifies at least one of a set of downlink beams that includes the downlink beam or a set of uplink beams that includes the uplink beam (See Kim [0061]-[0062] – indicates a selection of second beam or set of N beams).

	RE Claim 24, Kim, modified by Xu and Zhang, discloses a method, as set forth in claim 14 above, further comprising indicating at least one of: 
See Zhang [0024] – i.e. indication including channel specific reference signal),
	a semi-persistent scheduling configuration for which at least one of the downlink beam or the uplink beam is to be used, 
	a configured grant configuration for which at least one of the downlink beam or the uplink beam is to be used, or 
	a combination thereof.

	RE Claim 25, Kim, modified by Xu and Zhang, discloses a method, as set forth in claim 14 above, wherein the downlink beam (See Kim FIG 4; [0060]-[0068] – sending preferred beam (401 or 417)) and the uplink beam are explicitly indicated in a signaling message (See Zhang [0024] – indicating specific beam signal identity).

	RE Claim 27, Kim, modified by Xu and Zhang, discloses a method, as set forth in claim 14 above, wherein at least one of the uplink beam or the downlink beam is indicated by transmitting the indication on a physical uplink control channel resource that indicates at least one of the uplink beam or the downlink beam (See Zhang [0256] – sending indication on PUCCH).

	RE Claim 28, Kim, modified by Xu and Zhang, discloses a method, as set forth in claim 14 above, wherein at least one of the uplink beam or the downlink beam is indicated further using at least one of: 
See Kim [0061]-[0062] – indicates a reference signal or N selected reference signals associated with selected beam), 
	an index that maps to the reference signal identifier (See Kim [0061]-[0062] – indicates an index for a reference signal or N selected reference signals associated with selected beam), 
	a spatial relation information identifier, 
	an index that maps to the spatial relation information identifier, or
	a sounding reference signal resource indicator.

	RE Claim 30, Kim discloses a user equipment (UE) for wireless communication (See Kim FIG 1 – terminal), comprising:
	A memory (See Kim FIG 1 – terminals have memory);
	and one or more processors operatively coupled to the memory (See Kim FIG 1 – terminals have processors), the memory and the one or more processors configured to:
	receive a first transmission on a first beam of a set of beams in a first time period of a first transmission duration (See Kim FIG 4; [0060]-[0068] – receiving either reference signal (401) or transmission data (405)); 
	identify a downlink beam in a second time period of the first transmission duration (See Kim FIG 4; [0060]-[0068] – determining that a beam change should take place and selecting second beam to change to (409) for retransmission (411)); and 
See Kim FIG 4; [0060]-[0068] – sending either preferred beam (401 or 417) or ACK (413) to indicate the identified second beam for future transmissions).
	Kim does not specifically disclose 
	Identifying an uplink beam in the second time period and transmitting an indication of the identified uplink beam for an uplink transmission in the second transmission duration; or
	wherein at least one of the uplink beam or the downlink beam is indicated using at least one of:
	a control resource set CORESET identifier, an index that maps to the CORESET identifier, a transmission configuration indication (TCI) state identifier, or an index that maps to the TCI state identifier.
	However, Xu teaches of
	wherein at least one of the uplink beam or the downlink beam is indicated using at least one of: 
	a control resource set (CORESET) identifier (See Xu [0330], [0351]-[0352], [0354] – indicating beam change utilizing CORSET ID),
an index that maps to the CORESET identifier, a transmission configuration indication (TCI) state identifier (See Xu [0348] – indicating beam change utilizing TCI), or an index that maps to the TCI state identifier. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the wireless communication system 
	a control resource set CORESET identifier, an index that maps to the CORESET identifier, a transmission configuration indication (TCI) state identifier, or an index that maps to the TCI state identifier, as taught in Xu. One is motivated as such in order to assist in improving data rate (See Xu [0371]).
	Kim, modified by Xu, does not specifically disclose 
	Identifying an uplink beam in the second time period and transmitting an indication of the identified uplink beam for an uplink transmission in the second transmission duration
	However, Zhang teaches of
	Identifying an uplink beam in the second time period and transmitting an indication of the identified uplink beam for an uplink transmission in the second transmission duration (See Zhang [0246], [0261], [0266] – UE reports primary and secondary beam selection information for both UL & DL beams).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the beam indication system, as disclosed in Kim, modified by Xu, comprising identifying an uplink beam in the second time period and transmitting an indication of the identified uplink beam for an uplink transmission in the second transmission duration, as taught in Zhang. One is motivated as such in order to improve communication quality in network transmissions (See Zhang Summary).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US# 2013/0039345 hereinafter referred to as Kim) in view of Xu et al. (US# 2020/0313747 hereinafter referred to as Xu), Zhang et al. (US# 2018/0042000 hereinafter referred to as Zhang) and Lee et al. (US# 2020/0351036 hereinafter referred to as Lee).

	RE Claim 17, Kim, modified by Xu and Zhang, discloses a method, as set forth in claim 14 above, Kim, modified by Xu and Zhang, does not specifically disclose wherein the first transmission duration and the second transmission duration are configured according to a periodicity associated with a semi- persistent scheduling configuration or a configured grant configuration.
	However, Lee teaches of wherein the first transmission duration and the second transmission duration are configured according to a periodicity associated with a semi- persistent scheduling configuration or a configured grant configuration (See Lee [0024], [0214] – CG configuration includes periodicity and timer information used for transmission & retransmission intervals).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the beam indication system, as disclosed in Kim, modified by Xu and Zhang, wherein the first transmission duration and the second transmission duration are configured according to a periodicity associated with a semi- persistent scheduling configuration or a configured grant configuration, as taught in Lee. One is motivated as such in order to more efficiently use network resources (See Lee Background; Summary).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US# 2013/0039345 hereinafter referred to as Kim) in view of Xu et al. (US# 2020/0313747 hereinafter referred to as Xu), Zhang et al. (US# 2018/0042000 hereinafter referred to as Zhang) and Nagaraja et al. (US# 2018/0123648 hereinafter referred to as Nagaraja).

	RE Claim 23, Kim, modified by Xu and Zhang, discloses a method, as set forth in claim 22 above, Kim, modified by Xu and Zhang, does not specifically disclose indicating a beam-sweeping pattern to be used for the set of downlink beams or the set of uplink beams.
	However, Nagaraja teaches of indicating a beam-sweeping pattern to be used for the set of downlink beams or the set of uplink beams (See Nagaraja FIG 5; [0046], [0108], [0112]-[0113] – UE indicates to BS beam sweeping pattern used; step 540).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the beam indication system, as disclosed in Kim, modified by Xu and Zhang, further comprising indicating a beam-sweeping pattern to be used for the set of downlink beams or the set of uplink beams, as taught in Nagaraja. One is motivated as such in order to more efficiently receive and measure signals (See Nagaraja Background; Summary; [0048]). 

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US# 2013/0039345 hereinafter referred to as Kim) in view of Xu et al. (US# .

	RE Claim 26, Kim, modified by Xu and Zhang, discloses a method, as set forth in claim 14 above, wherein the downlink beam is explicitly indicated in a signaling message (See Kim FIG 4; [0060]-[0068] – explicitly sending preferred beam (401 or 417)).
	Kim, modified by Xu and Zhang, does not specifically disclose the uplink beam is implicitly indicated.
	However, Tang teaches of wherein the uplink beam is implicitly indicated (See Tang [0154]-[0156] – implicitly indicating uplink beam).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the beam indication system, as disclosed in Kim, modified by Xu and Zhang, wherein the uplink beam is implicitly indicated, as taught in Tang. One is motivated as such in order to improve performance and reduce power consumption as the best uplink and downlink beams to use are not always the same (See Tang Background; Summary; [0129], [0148]).


Response to Arguments
Applicant's arguments filed 12/15/2021 have been fully considered but they are moot in view of new grounds of rejection, necessitated by amendment (See Claims above, Xu reference).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steve R Young whose telephone number is (571)270-7518. The examiner can normally be reached M-F 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory B Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVE R YOUNG/Primary Examiner, Art Unit 2477